907 F.2d 108
134 L.R.R.M. (BNA) 2728, 116 Lab.Cas.  P 10,290
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.TWIN CITIES ELECTRIC;  Big G Electric & Engineering, Inc.,Respondents.
No. 89-70489.
United States Court of Appeals,Ninth Circuit.
Submitted to Motions Panel June 25, 1990.Decided July 2, 1990.

On Application for Enforcement of an Order of the National Labor Relations Board.
Before CANBY, WIGGINS and TROTT, Circuit Judges.

ORDER

1
The court is informed that respondent Twin Cities Electric has petitioned for relief under Chapter 7 of the Bankruptcy Code.  Twin Cities Electric asserts that continuation of this enforcement action is automatically stayed as to it pursuant to 11 U.S.C. Sec. 362(a).  However, the filing of a bankruptcy petition does not bar or stay an enforcement proceeding instituted by the National Labor Relations Board.  See 11 U.S.C. Sec. 362(b)(4), (5) (West 1979);  NLRB v. Evans Plumbing Co., 639 F.2d 291, 293 (5th Cir.1981).  Accordingly, this appeal is ready for calendaring.